

Exhibit 10.26






April 30, 2014


Larry Potts
Vice President, Chief Compliance Officer & Director Corporate Security
Scientific Games Corporation
750 Lexington Avenue, 25th Floor
New York, New York


Dear Larry:


With regard to your Employment Agreement dated as of January 1, 2006 (executed
August 2, 2006), and as amended by a letter agreement dated October 2, 2008, an
amendment to the Employment Agreement dated as of December 30, 2008, and a
letter agreement dated September 28, 2011 (as so amended, the “Agreement”), we
are pleased to confirm the following changes to the Agreement.
With regard to Section 2 of the Agreement, the term will be extended from
December 31, 2013 to December 31, 2015. The renewal terms contained in Section 2
remain intact.


With regard to Section 4(a) of the Agreement, effective January 1, 2014, your
base salary is five-hundred thousand dollars ($500,000) per annum.


If these changes are agreeable, please sign an acknowledgement copy and return
to me.




Scientific Games Corporation




By: /s/ Peter A. Mani


Name: Peter A. Mani


Title: Vice President and Chief Human Resources Officer




Acknowledged this 5th day of May, 2014




/s/ Larry Potts
Larry Potts

